Exhibit 10.22


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is made as of _May 11_, 2010, by and
between New Leaf Brands, Inc., a Nevada corporation (the “Company”), and David
Tsiang, (“Employee”).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto hereby agree as follows:


1.             Employment; Term .  The Company hereby employs Employee, and
Employee hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth herein.  The term of employment
shall commence upon the Closing and shall continue for a period of four (4)
years (the “Term”), unless earlier terminated in accordance with Section 5
hereof.


2.             Employment .  


(a) The Company hereby agrees to employ Employee as Chief Financial Officer of
the Company for the Term.  Employee agrees to serve in such capacity and shall
have primary responsibility for the Company's financial, accounting, legal,
strategic development and operational functions,, including the responsibility
for recruiting and managing the management team and other employees of such
business, preparing and implementing the budget for such business, and such
other duties, responsibilities and authority, commensurate with such position as
shall be assigned to him by the Board of Directors (the “Board”) or the Chief
Executive Officer of the Company (the “CEO”) subject, in each case, to the
direction of the CEO and/or the Board, as applicable.
 
(b)  Employee shall devote Employee’s full business time and attention to
Employee’s duties on the Company’s behalf.  


3.             Compensation .  


(a) The Company shall pay Employee a base salary of One Hundred Thirty Thousand
Dollars ($130,000) per annum (the “Base Salary”), payable bi-weekly, in
accordance with the Company’s then existing payroll practices and subject to all
legally required or customary withholdings and other applicable taxes.
 Executive shall be entitled to an increase in Base Salary of four percent (4%)
per annum upon meeting performance standards reasonably established by the CEO
or otherwise based on performance as reasonably determined by the CEO.


(b) Employee shall be entitled to receive an annual bonus award (“Annual Bonus”)
based on the achievement of established goals as set forth by the CEO.
 Employee’s Annual Bonus shall be payable no later than 90 days after the end of
the Fiscal Year End, 12/31.


(c) As previously disclosed on Form 8k dated January 7th, 2010, the Company
granted the  Employee from the Company’s executive option pool, pursuant to the
Company’s 2008 Stock Option Plan (the “Plan”), options (the “Options”) to
purchase 350,000 shares of Common Stock, par value $0.001 per share, of the
Company (the “Common Stock”) at an exercise price equal to the Current Market
Price (as hereinafter defined) on the date of grant or $0.63.  The Options will
vest as to 20% on the date of grant and as to an additional 20% on each
anniversary date of the date of grant.  The Options will expire as to each
vested portion if not exercised within five (5) years after the date of vesting.
 Subject to the foregoing, the terms and provision of the Options shall be
consistent with the Plan and all exhibits thereto.


 
1

--------------------------------------------------------------------------------

 
For purposes of this Agreement, “Current Market Price” on any day of
determination means the closing price of a share of Common Stock on the
over-the-counter bulletin board as reported by the National Quotation Bureau
Incorporated, or a similar generally accepted reporting service, or if not so
available, in such manner as furnished by any Nasdaq member firm of the National
Association of Securities Dealers, Inc. selected from time to time by the Board
for that purpose, or if not so available, a price determined in good faith by
the Board as being equal to the fair market value thereof, as the case may be.


4.             Benefits .


(a) The Company agrees to reimburse Employee for all reasonable out-of-pocket
business expenses incurred by Employee in the normal course of business in
connection with the performance of Employee’s duties under this Agreement in
accordance with the Company’s policy as it may be amended from time to time.
 The Company shall make such reimbursements within a reasonable amount of time
after submission by Employee of vouchers, receipts, credit card bills or other
documentation in accordance with the Company’s then applicable policies and
procedures.  The Company shall provide Employee with a corporate credit card
solely for use in charging such business expenses as set forth above.


(b) Employee shall be entitled to participate in any and all medical insurance,
group health care programs, disability insurance, pension and other benefit
plans which are made generally available by the Company to other similarly
situated senior level employees of the Company performing similar functions as
Employee.  The Company, in its sole discretion, may at any time amend or
terminate its benefit plans or programs; provided, however, that the Company
shall not do so except to the extent that such amendment or termination is in
good faith and applies generally to the employees of the Company.


(c) Employee shall be entitled to four (4) weeks paid vacation per annum, at a
time or times to be determined in consultation with the Chief Executive Officer
of the Company.  Vacation not taken or used shall be deferred or paid in cash to
the extent, if at all, consistent with the Company’s employment polices in
effect from time to time.


(d) Employee shall be entitled to such other benefits as are generally available
to other similarly situated senior level employees of the Company performing
similar functions as Employee.


5.             Termination .  Employee’s employment hereunder may be terminated
under the following circumstances:


(a) Death .  Employee’s employment hereunder shall terminate immediately upon
Employee’s death.


(b) Disability .  The Company may terminate Employee’s employment hereunder at
any time after Employee becomes “Disabled.”  For purposes of this Agreement,
Employee shall be “Disabled” upon the earlier of (i) the date Employee becomes
entitled to receive disability benefits under the Company’s long-term disability
plan or (ii) Employee’s inability to perform the essential functions of the
duties and responsibilities contemplated under this Agreement for a period of
more than ninety (90) consecutive days or for more than one hundred twenty (120)
days in any 270-day period due to physical or mental incapacity or impairment,
as determined in the reasonable judgment of a physician licensed in the State of
New York, selected by the Company.  Such termination shall become effective five
(5) business days after the Company gives written notice of such termination to
Employee or to his legal representative, in accordance with Section 9 hereof.



 
2

--------------------------------------------------------------------------------

 

(c)  Termination by the Company without Cause .  The Company may terminate
Employee’s employment hereunder without Cause (as hereinafter defined) at any
time after providing written notice to Employee. The Company agrees to pay one
year of the Employees Base Salary, Bonus, Benefits if the Employee is terminated
without cause. Moreover, all of the Employees Stock Options, including but not
limited to the three hundred fifty thousand (350,000) mentioned in this
Agreement shall automatically vest. The Company further agrees to register the
vested stock with the appropriate parties. The Employee may sell any or all of
the Employees Stock Options at the time or in the future at the sole discretion
of the Employee.


(d)  Termination by the Company for Cause .  The Company may terminate
Employee’s employment hereunder for Cause at any time after providing written
notice to Employee, which notice shall provide in reasonable detail the
reason(s) for such termination.  For purposes of this Agreement, “Cause” shall
mean any of the following: (i) Employee’s willful or intentional failure or
refusal to perform or observe Employee’s significant duties, responsibilities or
obligations set forth in, or as contemplated under (by virtue of Employee’s
office), this Agreement where such failure or refusal shall not have ceased or
been remedied within thirty (30) days following written warning from the
Company, provided that such obligation to provide written warning and the
related right to cure shall not apply to (x) such matters as are not curable, or
(y) repeated violations of this clause (i); (ii) acts or omissions by Employee
involving Employee’s gross negligence related to the discharge of Employee’s
duties; (iii) any act or failure to act by Employee constituting fraud or
involving a knowing, willful or intentional misrepresentation, theft,
embezzlement, dishonesty or moral turpitude (collectively, “Fraud”); (iv)
conviction of (or a plea of nolo contendere to) an offense which is a felony in
the jurisdiction involved or which is a misdemeanor in the jurisdiction involved
but which involves Fraud; (v) any willful or intentional act or omission by
Employee which is intended to or which materially injures the reputation,
business or business relationships of the Company, or Employee’s reputation or
business relationships; (vi) alcoholism, drug abuse or other substance abuse
having a material adverse effect on the performance of Employee’s duties
hereunder; or (vii) Employee’s willful or intentional failure or refusal to
comply with any reasonable and lawful request or direction of the Company not
contrary to the provisions of this Agreement, where such failure or refusal
shall not have ceased or been remedied within thirty (30) days following written
warning from the Company, provided that such obligation to provide written
warning and the related right to cure shall not apply to (x) such matters as are
not curable, or (y) repeated violations of this clause (vii).  


(e)  Termination by Employee for Good Reason .  Employee may terminate
Employee’s employment hereunder at any time for either of the following reasons
(a termination for “Good Reason”):  (i) the Company’s breach of any material
provision of this Agreement, which shall continue un-remedied for thirty (30)
days after written notice by Employee to the Company, (ii) if Employee is
relieved by the Company of primary responsibility for the operations of the
 business conducted by the Company, except (x) for Cause, or (y) if Employee is
given other duties of substantially the same responsibility and importance to
the Company or (iii) if Company is party to a “Change of Control”.
 
" Change of Control" of the Company means and includes each and all of the
following occurrences: (i) The stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent company) more than fifty percent (50%) of the
total voting power represented by the voting securities of the Company or such
surviving entity, or its parent company, outstanding immediately after such
merger or consolidation, or the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all the Company' s assets.


 
3

--------------------------------------------------------------------------------

 
(ii) The acquisition by any Person as Beneficial Owner, directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company' s then outstanding voting
securities.


Any other provision of this Section 2 notwithstanding, the term Change in
Control shall not include either of the following events undertaken at the
election of the Company: (x) Any transaction, the sole purpose of which is to
change the state of the Company' s incorporation; or
 
2 (y) A transaction, the result of which is to sell all or substantially all of
the assets of the Company to another corporation (the " surviving corporation"
); provided that the surviving corporation is owned directly or indirectly by
the stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company' s Common
Stock immediately preceding such transaction; and provided, further, that the
surviving corporation expressly assumes this Agreement.


(f) Other Termination by Employee .  Employee may terminate Employee’s
employment hereunder at any time, other than for Good Reason, after providing
thirty (30) days-prior written notice to the Company.


(g) Change in Chief Executive Officer. Employee may terminate this Agreement if
there is a change in the Chief Executive Officer of the Company. In such case
the Employee shall be paid Base Salary, Bonus, Benefits, for a period of no less
than one year or the remainder of the contract whichever is greater. Moreover,
all of the Employee Stock Options, including but not limited to the three
hundred fifty thousand (350,000) mentioned in this Agreement shall automatically
vest. The Company further agrees to register the vested stock with the
appropriate parties. The Employee may sell any or all of the Employee Stock
Options at that time or in the future at the sole discretion of the Employee.


6.            Compensation Following Termination Prior to the End of the Term .
 In the event that Employee’s employment hereunder is terminated prior to the
end of the Term, Employee shall be entitled only to the following compensation
and benefits upon such termination:


(a) Termination by Reason of Death or Disability .  In the event that Employee’s
employment is terminated by reason of Employee’s death or Disability,
respectively, the Company shall pay the following amounts to Employee (or
Employee’s spouse or estate, as applicable):


(i) Any accrued but unpaid Base Salary (as determined pursuant to Section 3(a)
hereof) for services rendered to the date of termination; provided, however,
that in the case of Death, shall pay Employee’s estate an amount equal to twelve
(12) months Base Salary.


(ii) Any accrued but unpaid expenses required to be reimbursed pursuant to
Section 4(a) hereof.


(iii) A pro rata share, based on the portion of the fiscal year in which
Employee was employed at the time of his death or Disability, of the Annual
Bonus to which Employee would have been entitled had Employee remained employed
by the Company through the end of the then current fiscal year (as determined
pursuant to Section 3(b) hereof).  Such amount shall be paid as soon as
reasonably practicable following the calculation thereof at the end of such
fiscal year.
 
Except as otherwise specifically provided herein, in the event Employee’s
employment is terminated pursuant to this Section 6(a), the benefits to which
Employee may be entitled upon such termination pursuant to the plans, programs
and arrangements referred to in Section 4(b) hereof shall be determined and paid
in accordance with the terms of such plans, programs and arrangements.


 
4

--------------------------------------------------------------------------------

 
(b) Termination by the Company for Cause or by Employee without Good Reason .
 In the event that Employee’s employment hereunder is terminated by the Company
for Cause or by Employee without Good Reason, the Company shall pay the
following amounts to Employee:


(i) Any accrued but unpaid Base Salary (as determined pursuant to Section 3(a)
hereof) for services rendered to the date of termination.


(ii) Any accrued but unpaid expenses required to be reimbursed pursuant to
Section 4(a) hereof.


(c) Termination by the Company Without Cause or by Employee for Good Reason .
 In the event that Employee’s employment hereunder is terminated by the Company
without Cause or by Employee for Good Reason, the Company shall pay the
following amounts to Employee:


(i) In such case the Employee shall be paid Base Salary, Bonus, Benefits, for a
period of no less than one year or the remainder of the contract whichever is
greater. Moreover, all of the Employee Stock Options, including but not limited
to the three hundred fifty thousand (350,000) mentioned in this Agreement shall
automatically vest. The Company further agrees to register the vested stock with
the appropriate parties. The Employee may sell any or all of the Employee Stock
Options at that time or in the future at the sole discretion of the Employee.


(d) Notwithstanding the foregoing, the Company shall have no obligation to make
any further payments pursuant to Section 6(c)(iii) or 6(c)(iv) hereof in the
event that Employee breaches any of his obligations set forth in Section 7
hereof.
 
General .  


In the event that Employee’s employment is terminated for any reason, Employee
shall cease to be an employee of the Company for all purposes, and, except as
may be provided under this Agreement or under the terms of any incentive
compensation, employee benefit or fringe benefit plan applicable to Employee at
the time of Employee’s termination prior to the end of the Term, shall have no
right to receive any other compensation, employee benefits or perquisites, or to
participate in any other plan, arrangement or benefit, with respect to any
future period after such termination.  In the event that Employee’s employment
is terminated for any reason, the Company’s payment of salary and other amounts
specifically provided for in the applicable previous paragraph of this Section 6
shall constitute complete satisfaction of all payment obligations of the Company
to Employee pursuant to this Agreement, and Employee’s rights set out in this
Section 6 shall constitute Employee’s sole and exclusive rights and remedies as
a result of any actual or constructive termination of his employment hereunder.


 
5

--------------------------------------------------------------------------------

 
7.           Non-Solicitation; Non-Disclosure of Proprietary Information;
Surrender of Records; Company Property .  


(a)      
Non-Solicitation .  In further consideration of the payments made and to be made
by the Company to Employee pursuant to this Agreement, Employee agrees that (A)
during the Term  or (B) in the event Employee’s employment is terminated prior
to the end of the Term, until one (1) year from the termination of this
Agreement, Employee shall not, directly or indirectly, on his own behalf or on
behalf of any Person, (A) advise or encourage any employee, agent, consultant,
representative, customer, licensor, vendor or supplier of the Company to
terminate his, her or its relationship with the Company, or (B) solicit or
attempt to solicit or participate in the solicitation of or employ or otherwise
engage any employee, agent, consultant or representative of the Company, or
otherwise encourage any such person to become an employee, agent, representative
or consultant of or to any other Person.



(b)      
Proprietary Information .  Employee acknowledges that during the course of
Employee’s employment with the Company Employee will necessarily have access to
and make use of proprietary information and confidential records of the Company.
 Employee covenants that Employee shall not, during the Term or any time
thereafter (irrespective of the circumstances under which Employee’s employment
with the Company terminates), directly or indirectly, use for Employee’s own
purpose or for the benefit of any person or entity other than the Company, nor
otherwise disclose, any proprietary information of which Employee has knowledge
to any person or entity, unless such disclosure has been authorized in writing
by the Company or is otherwise required by law.  Employee acknowledges and
understands that the term “proprietary information” includes, but is not limited
to, patents, copyrights and trade secrets, including, without limitation: (i)
the proprietary software products, programs, applications and processes utilized
by or on behalf of the Company to the extent such information is unique to the
Company or is not known to others outside the Company; (ii) the name and/or
address of any customer, licensor or vendor of the Company, to the extent
confidential, or any proprietary information concerning the transactions or
relations of any customer of the Company with the Company or any of its
principals, directors, employees or agents; (iii) any proprietary information
concerning any product, technology or procedure employed by or on behalf of the
Company but not generally known to its customers or competitors, or under
development by or being tested by or on behalf of the Company but not at the
time offered generally to customers; (iv) any information which is generally
regarded and treated as confidential or proprietary in any line of business
engaged in by or on behalf of the Company; (v) information belonging to
customers or affiliates of the Company or any other individual or entity which
the Company has agreed to hold in confidence (provided that Employee has
knowledge of the Company’s duty to hold such third-party information in
confidence); and (vi) all written, graphic or other material relating to or
containing any of the foregoing.  The term “proprietary information” shall not
include information generally available to or known by the public or in the
industry, or information that is or becomes available to Employee on a
non-confidential basis from a source other than the Company or the Company’s
stockholders, principals, directors, officers, employees or agents (other than
as a breach of any obligation of confidentiality).  



 
6

--------------------------------------------------------------------------------

 


(c)      
Confidentiality and Surrender of Records .  Employee shall not, during the Term
or any time thereafter (irrespective of the circumstances under which Employee’s
employment with the Company terminates), except as required by law or as is
necessary for the performance of Employee’s duties hereunder, directly or
indirectly, publish, make known or in any fashion disclose any confidential
records to, or permit any inspection or copying of confidential records by, any
Person, and Employee shall not retain, and shall deliver promptly to the
Company, any of the same following termination of Employee’s employment for any
reason or upon request by the Company.  The term “confidential records” means
all correspondence, memoranda, files, manuals, books, designs, sketches, lists,
financial, operating or marketing records, magnetic tape, or electronic or other
media or equipment for records of any kind which may be in Employee’s possession
or under Employee’s control or accessible to Employee which may contain any
proprietary information.  All confidential records shall be and remain the sole
property of the Company during the Term and thereafter.  



(d)      
Disclosure Required by Law .  In the event Employee is required by law or court
order to disclose any proprietary information or confidential records of the
Company, Employee shall provide the Company with prompt written notice so that
the Company may seek a protective order or other appropriate remedy, and if such
protective order or other remedy is not obtained, Employee shall furnish only
that portion of the proprietary information that is legally required as
determined by counsel to the Company.



(e)      
No Other Obligations .  Employee represents and warrants to the Company that
Employee is not precluded or limited in Employee’s ability to undertake or
perform the duties described herein by any contract, agreement, or restrictive
covenant.  Employee covenants that Employee shall not employ the trade secrets
or proprietary information of any other Person in connection with Employee’s
employment by the Company.

 
(f)      
Confidentiality of this Agreement .  Employee agrees to keep confidential the
terms of this Agreement, to the extent public disclosure is not made by the
Company as provided below.  This provision does not prohibit Employee from
providing this information as required by law or to his attorneys, accountants
or business advisors for purposes of obtaining legal, tax or business advice;
provided , however, that Employee shall be responsible for breaches of the
confidentiality restrictions contained herein by such persons as if Employee had
breached such restrictions.  The Company shall not disclose the terms of this
Agreement except as necessary in the ordinary course of its business, as
required by law or as required by any governmental or quasi-governmental entity
or any self regulatory organization.



 
7

--------------------------------------------------------------------------------

 
(g)      
Company Property .  All rights (if any) in reports, materials, inventions,
processes, discoveries, improvements, modifications, know-how or trade secrets
conceived, developed or otherwise made by Employee during the Term, alone or
with others, and in any way relating to the present or future products or
business of the Company (collectively, the “Developments”), shall be the sole
property of the Company.  Employee agrees to, and hereby does, assign to the
Company all of Employee’s right, title and interest in and to all Developments.
 Employee agrees that all such Developments that are copyrightable shall
constitute works made for hire under the copyright laws of the United States and
Employee hereby assigns to the Company all copyrights and other proprietary
rights Employee may have in any such Developments to the extent that they might
not be considered works made for hire.  Employee shall make and maintain
adequate and current written records of all Developments, and shall disclose all
Developments fully and in writing to the Company promptly after development of
the same, and at any time upon request.



(h)     
Enforcement .  Employee acknowledges and agrees that, by virtue of Employee’s
position, Employee’s services, and access to and use of proprietary information
and confidential records, any violation by Employee of any of the undertakings
contained in this Section 7 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law.  Accordingly,
Employee agrees that in the event of a breach by Employee of any said
undertakings, the Company will be entitled to seek temporary and permanent
injunctive relief in any court of competent jurisdiction (without the need to
post any bond and without proving that damages would be inadequate).  Rights and
remedies provided for in this Section 7 are cumulative and shall be in addition
to rights and remedies otherwise available to the parties hereunder or under
applicable law.



8. No Third Party Rights .  The parties do not intend the benefits of this
Agreement to inure to any person or entity not a party to this Agreement (other
than to the spouse or estate of Employee in the case of death or Disability of
Employee, in which case such spouse or estate shall be entitled to only those
rights set forth in Section 6(a) hereof).  Notwithstanding anything contained in
this Agreement, this Agreement shall not be construed as creating any right,
claim or cause of action against any party by any person or entity not a party
to this Agreement (other than the spouse or estate of Employee in the case of
the death or Disability of Employee, in which case such spouse or estate shall
be entitled to only those rights set forth in Section 6(a) hereof).


 
8

--------------------------------------------------------------------------------

 
9. Notices .  Unless otherwise provided herein, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed to have been
duly given upon personal delivery to the party to be notified or three (3) days
after being mailed by United States certified or registered mail, postage
prepaid, return receipt requested or one (1) day after being sent by Federal
Express or other recognized overnight delivery to the following respective
addresses, or at such other address as each may specify by notice to the other:


Notice to the Company:
 
New Leaf Brands, Inc.
One Dewolf Road
Old Tappan, NJ 07675
Attention: Eric Skaer, CEO
Facsimile: (201) 543-0297


Notice to Employee:


c/o New Leaf Brands, Inc.
One Dewolf Road
Old Tappan, NJ 07675
Facsimile: (201) 543-0297


10. Assignability; Binding Effect .  This Agreement is a personal contract
calling for the provision of unique services by Employee, and Employee’s
obligations hereunder may not be sold, transferred, assigned, pledged or
hypothecated.  In the event of any attempted assignment or transfer of
obligations hereunder by Employee contrary to the provisions hereof, the Company
will have no further liability for payments hereunder.  The rights and
obligations of the Company hereunder will be binding upon and inure to the
benefit of the successors and assigns of the Company.


11. Entire Agreement; Amendment; Waiver .  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof.  This
Agreement shall not be modified or amended except by a written instrument duly
executed by each of the parties hereto.  Any waiver of any term or provision of
this Agreement shall be in writing signed by the party charged with giving such
waiver.  Waiver by either party hereto of any breach hereunder by the other
party shall not operate as a waiver of any other breach, whether similar to or
different from the breach waived.  No delay on the part of the Company or
Employee in the exercise of any of their respective rights or remedies shall
operate as a waiver thereof, and no single or partial exercise by the Company or
Employee of any such right or remedy shall preclude other or further exercise
thereof.


12. Severability.  If any term or provision of this Agreement shall be held to
be invalid or unenforceable for any reason, such term or provision shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms and provisions hereof, and this Agreement shall
be construed as if such invalid or unenforceable term or provision had not been
contained herein.


13.  Survivability .  The provisions of this Agreement, which by their terms
call for performance subsequent to termination of Employee’s employment
hereunder, or of this Agreement, shall survive such termination.


 
9

--------------------------------------------------------------------------------

 
14. Counterparts and Headings. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all which together
shall constitute one and the same instrument.  Facsimile signatures shall be
given the same legal effect as original signatures.  All headings are inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.


15. Governing Law and Dispute Resolution. This Agreement shall be construed in
accordance with the internal laws of the State of New York, without regard to
principles of conflicts of laws.  In the event of any dispute regarding the
application or interpretation of this Agreement or the transactions contemplated
herein, the parties shall first negotiate in good faith days in an effort to
resolve such dispute prior to implementing any other legal action or proceeding
with respect to such dispute.  


16. Venue .   Subject to Section 15, the parties hereby agree that all legal
actions, litigations, claims, demands, charges, complaints, investigations,
grievances, arbitrations, indictments, grand jury subpoenas or other legal or
administrative proceedings arising out of or in connection with this Agreement
shall, unless otherwise agreed, be litigated exclusively in, and the parties
hereto hereby agree and consent to be subject to the jurisdiction of, the United
States District Court for the Southern District of New York and in the absence
of such federal jurisdiction, then exclusively in, and  the parties consent to
be subject to the jurisdiction of, the courts of the State of New York in the
County of New York.  The parties hereto irrevocably waive the defense of an
inconvenient forum to the maintenance of any such legal action.  Each of the
parties hereto further irrevocably consents to the service of process out of any
of the aforementioned courts in any such legal action by the mailing of copies
thereof by registered airmail, postage prepaid, to such party at its address set
forth in this Agreement, such service of process to be effective upon
acknowledgment of receipt of such registered mail.  Nothing in this Section 16
shall affect the right of any party hereto to serve legal process in any other
manner permitted by law.  The consents to jurisdiction set forth in this Section
16 shall not constitute general consents to service of process in the State of
New York and shall have no effect for any purpose except as to legal action
between the parties hereto as provided in this Section 16.  Each party agrees
that any judgment obtained under the selected forum may be enforced in any other
applicable forum.

 
[Signature Page Follows]


 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.



     
         
NEWLEAF BRANDS, INC.
   
  
       
By:  
/s/ Eric Skae
   
Name: Eric Skae
   
Title: Chief Executive Officer




     
         
EMPLOYEE
   
  
         
/s/ David Tsiang
   
Name: David Tsiang




 
Signature Page –Employment Agreement

 

 
11

--------------------------------------------------------------------------------

 
